                 Case:4:20-cv-05640-YGR
                 Case  21-16506, 09/13/2021, ID: 12226567,
                                          Document         DktEntry:
                                                     817 Filed       1-1, Page
                                                               09/13/21   Page11of
                                                                                 of33

                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                          September 13, 2021


       No.:         21-16506
       D.C. No.:    4:20-cv-05640-YGR
       Short Title: Epic Games, Inc. v. Apple, Inc.


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case:4:20-cv-05640-YGR
        Case  21-16506, 09/13/2021, ID: 12226567,
                                 Document         DktEntry:
                                            817 Filed       1-1, Page
                                                      09/13/21   Page22of
                                                                        of33




                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                       SEP 13 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 EPIC GAMES, INC.,                              No. 21-16506

                Plaintiff-counter-defendant
                                                D.C. No. 4:20-cv-05640-YGR
 - Appellant,
                                                U.S. District Court for Northern
   v.                                           California, Oakland

 APPLE, INC.,                                   TIME SCHEDULE ORDER

             Defendant-counter-
 claimant - Appellee.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Mon., September 20, 2021 Appellant's Mediation Questionnaire due. If your
                         registration for Appellate CM/ECF is confirmed after
                         this date, the Mediation Questionnaire is due within
                         one day of receiving the email from PACER
                         confirming your registration.
Tue., October 12, 2021         Transcript shall be ordered.
Fri., November 12, 2021        Transcript shall be filed by court reporter.
Tue., December 21, 2021        Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
       Case:4:20-cv-05640-YGR
       Case  21-16506, 09/13/2021, ID: 12226567,
                                Document         DktEntry:
                                           817 Filed       1-1, Page
                                                     09/13/21   Page33of
                                                                       of33

Thu., January 20, 2022      Appellee's answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
